SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): International market remains strong Domestic yield increased compared to March 2011 São Paulo, April 20, 2012 – (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of March 2012. Domestic market In the domestic market in March, we had a decrease in demand (in RPK) of 7.7%, combined with an increase of 0.9% in the supply (in ASKs) compared with March 2011, which led to a decrease of the load factor to 62.8%. Our market share in the domestic market was 38.5% this month. The comparison with the same month last year reflects the change in passenger mix influenced by the carnival that took place in February this year, while in 2011 occurred in March, resulting in increased yield and reduced load factor. In the accumulated period from January to March of 2012 compared with 2011, our demand grew by 1.1%, with a supply growth of 4.5%, resulting in a 2.3 percentage point decrease in the load factor, reaching 68.2%. In order to ensure profitability of operations, we reviewed our estimates of supply and demand for the domestic market in 2012. The number of available seats on its flights in Brazil to remain flat over 2011 or decrease by up to 2%. International market In the international market, compared to the same month of 2011, we saw a rise of 0.9% in demand with a 1.9% increase in supply, resulting in a load factor of 79.5%. Our market share among Brazilian carriers in March was 90.3%. The international market, recorded an increase in yield in dollars compared to the same month last year. In the accumulated period from January to March of 2012, our demand grew by 6.4%, while the supply growth was 2.8%, resulting in a load factor of 82.5%, a 2.8 p.p. increase compared to the same period last year. Demand for international flights remains strong and we maintain our guidance of expanding seat supply on its existing routes by between 1% and 3% this year. Tables . Domestic Market March 2012 March 2011 Var. % YoY February 2012 Var. % MoM Jan-Mar 2012 Jan-Mar 2011 Var. % YoY TAM ASK (millions) – Supply 4.112 4.073 0,9% 3.984 3,2% 12.468 11.933 4,5% RPK (millions) – Demand 2.581 2.797 -7,7% 2.573 0,3% 8.500 8.411 1,1% Load Factor 62,8% 68,7% -5,9 p.p. 64,6% -1,8 p.p. 68,2% 70,5% -2,3 p.p. Market share 38,3% 42,0% -3,7 p.p. 39,1% -0,9 p.p. 39,4% 41,8% -2,4 p.p. International Market March 2012 March 2011 Var. % YoY February 2012 Var. % MoM Jan-Mar 2012 Jan-Mar 2011 Var. % YoY TAM ASK (millions) – Supply 2.413 2.367 1,9% 2.246 7,4% 7.061 6.872 2,8% RPK (millions) – Demand 1.918 1.901 0,9% 1.840 4,2% 5.826 5.476 6,4% Load Factor 79,5% 80,3% -0,80 p.p. 81,9% -2,4 p.p. 82,5% 79,7% 2,8 p.p. Market share 90,3% 86,8% 3,5 p.p. 87,5% 2,8 p.p. 88,1% 85,2% 2,9 p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO) Líbano Miranda Barroso (CFO and Investor Relations Director) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Marina Guzman (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 43 destinations in Brazil and 19 in Latin America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 38.3% in March; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 90.3% of market share in this segment. With the biggest fleet of passenger aircrafts in Brazil (156 aircrafts), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 17 million tickets via point redemption and is part of the Multiplus network, currently with 9 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,290 destinations in 189 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 20, 2012 TAM S.A. By: /
